        Case 2:98-cr-00178-MAK Document 173 Filed 07/13/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                      CRIMINAL ACTION

                    v.                         NO. 98-178

 ROBERT EARL MARTIN

                                         ORDER

       AND NOW, this 13 th day of July 2020, upon considering the Petitioner's Motion for

compassionate release (ECF Doc. No. 148), supplement (ECF Doc. No. 150), Counsel's Motions

for release (ECF Doc. Nos. 161, 166), the United States' Response (ECF Doc. No. 167),

Petitioner's Reply (ECF Doc. No. 168), and for reasons in the accompanying Memorandum, it is

ORDERED the Motions for compassionate release (ECF Doc. Nos. 148, 161, 166) are DENIED.
